OPINION — AG — **** MERIT SYSTEM — LONGEVITY ALLOWANCE **** THE LONGEVITY ALLOWANCE PROVIDED IN 47 Ohio St. 1971 2-105 [47-2-105](H), 47 Ohio St. 1971 2-106 [47-2-106](C), 47 Ohio St. 1971 377.1 [47-377.1](3) AND 74 Ohio St. 1971 154 [74-154](A) ARE DIRECTIVE IN ESTABLISHING THE SALARIES OF THOSE EMPLOYEES AFFECTED BY THE ALLOWANCE AND ARE PART OF THE PRESCRIBING BY LAW OF THE SALARIES OF SAID EMPLOYEES WITHIN THE MEANING OF THE TERM "PRESCRIBED BY LAW" IN HOUSE JOINT RESOLUTION 1020, 33RD LEGISLATURE, FIRST SESSION. THE ALLOWANCE PROVIDED THEREIN DO NOT FALL WITHIN THE PROHIBITION SET OUT IN SECTION 3 OF HOUSE JOINT RESOLUTION 102O AND CAN BE GRANTED AS PROVIDED. (MIKE MARTIN)